Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-2, 4-10, 12-17 and 19-20 are allowed. Claims 3, 11 and 18 are
cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “generating a hierarchy of metadata tables for a database comprising containers, wherein the containers include data stored in tables, wherein the tables are identified by table names and assigned to a corresponding one or more containers, wherein a first table assigned to two containers defines two table instances of the first table storing different data in the two containers, wherein generating the hierarchy of metadata tables comprises generating a first metadata table defining mappings between container identifiers, table names, table sections, and unique identifiers for corresponding data within table sections of table instances defined with the table names mapped to the container identifiers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database without repetition, wherein generating the second metadata table 

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163